Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,999,869. Although for example independent claim 11 combined with dependent claim 16 of the current application is an obvious variation of claim 1 of U.S. Patent No. 10,999,869.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,771,190. Although the claims at issue are not identical, they are not patentably distinct from each other because for example for example independent claim 11 combined with dependent claim 16 of the current application is an obvious variation of claim 1 of U.S. Patent No. 1 of U.S. Patent No. 10,771,190.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,321,254. Although the claims at issue are not identical, they are not patentably distinct from each other because for example for example independent claim 11 combined with dependent claim 16 of the current application is an obvious variation of claim 1 of U.S. Patent No. 1 of U.S. Patent No. U.S. Patent No. 10,321,254.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,070,241. Although the claims at issue are not identical, they are not patentably distinct from each for example independent claim 11 of the current application is an obvious variation of claim 1 of U.S. Patent No. 10,070,241.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,832,585. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 11 combined with dependent claim 16 of the current application is an obvious variation of claim 1 of U.S. Patent No. 1 of U.S. Patent No. U.S. Patent No. 9,832,585.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2015/0223002A1) to Mehata discloses: System for Rendering and Playback of Object Based Audio in Various Listening Environments which teaches: Embodiments are described for a system of rendering object-based audio content through a system that includes individually addressable drivers, including at least one driver that is configured to project sound waves toward one or more surfaces within a listening environment for reflection to a listening area within the listening environment; a renderer configured to receive and process audio streams and one or more metadata sets associated with each of the audio streams and 
--(US 2015/0350801A1) to Koppens et al. discloses binaural audio processing which teaches: An audio renderer comprises a receiver (801) receiving input data comprising early part data indicative of an early part of a head related binaural transfer function; reverberation data indicative of a reverberation part of the transfer function; and a synchronization indication indicative of a time offset between the early part and the reverberation part. An early part circuit (803) generates an audio component by applying a binaural processing to an audio signal where the processing depends on the early part data. A reverberator (807) generates a second audio component by applying a reverberation processing to the audio signal where the reverberation processing depends on the reverberation data. A combiner (809) generates a signal of a binaural stereo signal by combining the two audio components. The relative timing of the audio components is adjusted based on the synchronization indication by a synchronizer (805) which specifically may be a delay.
--(US 2015/0245157A1) to Seefeldt discloses Virtual Rendering of Object-Based Audio  which teaches: Embodiments are described for a system for virtual rendering of object based audio through binaural rendering of each object followed by panning of the resulting stereo binaural signal between a plurality of cross-talk cancelation circuits feeding a corresponding plurality of speaker pairs. In comparison to prior art virtual rendering utilizing a single pair of speakers, the described embodiments improve the spatial impression for both listeners inside and outside of the cross-talk canceller sweet spot. Also described is an improved equalization technique for a crosstalk canceller that is computed from both the crosstalk canceller filters and the binaural filters and applied to a monophonic audio signal being virtualized. The described techniques improve timbre for listeners outside of the sweet-spot as well as a smaller timbre shift when switching from standard rendering to virtual rendering.
	--(US 2013/0132098A1) to Beack et al. discloses APPARATUS AND METHOD FOR CODING AND DECODING MULTI-OBJECT AUDIO SIGNAL WITH VARIOUS CHANNEL INCLUDING INFORMATION BITSTREAM CONVERSION which teaches: Provided is an apparatus and method for coding and decoding multi-object audio signals with various channels and providing backward compatibility with a conventional spatial audio coding (SAC) bitstream. The apparatus includes: an audio object coding unit for coding audio-object signals inputted to the coding apparatus based on a spatial cue and creating rendering information for the coded audio-object signals, where the rendering information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651